     Case: 1:19-cv-01343 Document #: 50 Filed: 07/18/19 Page 1 of 2 PageID #:2221




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

POPSOCKETS LLC,
                                                    Case No. 19-cv-01343
               Plaintiff,
                                                    Judge Gary Feinerman
v.
                                                    Magistrate Judge Sunil R. Harjani
3C BATTERYPACK STORE, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on April 30, 2019 [43], in favor

of Plaintiff PopSockets LLC (“PopSockets” or “Plaintiff”), and against the Defendants Identified

in Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting

Defendant, and Plaintiff acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendant:

              Defendant Name                                          Line No.
             XSDTS Official Store                                       103

        THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
   Case: 1:19-cv-01343 Document #: 50 Filed: 07/18/19 Page 2 of 2 PageID #:2221




Dated this 18th day of July 2019.    Respectfully submitted,


                                     _/s/ Allyson M. Martin____________
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Allyson M. Martin
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     amartin@gbc.law

                                     Counsel for Plaintiff PopSockets LLC




                                        2
